                                                                           riLEO
                                                                 U5.D!STRICTCOOi^i
                                                                     SAVANNAH OIV.
             IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIJ£02[l 'AN 16 PMI2'0l
                              SAVANNAH DIVISION

                                                                CLEfW-
ANTHONY CUNNINGHAM,                                                  SO.DIST. OFGA.

       Petitioner,

V.                                                    CASE NO. CV418-253


UNITED STATES OF AMERICA,

       Respondent.


                                     ORDER


       Before the Court is the Magistrate Judge's Report and

Recommendation       (Doc.      10),    to    which   objections         have   been

filed (Doc. 11). After a careful review of the record, the

report and recommendation is ADOPTED as the Court's opinion

in   this   case.    As   a   result.       Petitioner's    28     U.S.C. § 2255

petition    is   DENIED.        In   addition,      the    Court     DECLINES      to

issue a Certificate of Appealability ("CCA") in this case.

Pursuant to 28 U.S.C. § 2253(c), an appeal may not be taken

in   this   matter     unless     the   court     first issues       a   COA.   This

certificate      may      issue      only    if    Petitioner        has    made    a

substantial      showing      of     the     denial   of    a    constitutional

right. Slack        v. McDaniel, 529 U.S. 473, 484 (2000). The

Court has carefully considered Petitioner's case and finds

that   he   cannot meet the          above    standard.     As   a   result, any

request by Petitioner for leave to appeal in forma pauperis
